FILED
                            NOT FOR PUBLICATION
                                                                            OCT 24 2018
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


REINA COREAS and PEDRO PORTILLO,                No.    17-55673

                 Plaintiffs-Appellants,         D.C. No.
                                                2:16-cv-07000 SVW (PJW)
 v.

CITY OF LOS ANGELES; OFFICER S.                 MEMORANDUM*
BEALE and OFFICER S. SOSA,

                 Defendants-Appellees.

                     Appeal from the United States District Court
                         for the Central District of California
                     Stephen V. Wilson, District Judge, Presiding

                       Argued & Submitted October 12, 2018
                               Pasadena, California

Before: SCHROEDER and NGUYEN, Circuit Judges, and SIMON,** District
Judge.

        Two police officers responded to a domestic-violence 911 call, but they

mistakenly broke into the wrong apartment. Within minutes, they realized the

   *  This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

   **  The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
mistake and left. The residents, Reina Coreas and Pedro Portillo, sued the officers

for Fourth Amendment violations and under state law theories of trespass and

negligence. The district court granted summary judgment for the officers, finding

the officers immune from liability on each claim. Petitioners Coreas and Portillo

now appeal.

      The district court correctly found the officers immune from liability on the

Fourth Amendment claim, even assuming a reasonable jury could find that the

officers’ entry was unreasonable within the meaning of the Fourth Amendment.

Petitioners have not shown that the officers violated clearly established law.

Petitioners rely primarily on Maryland v. Garrison, 480 U.S. 79 (1987). But

Garrison held that entry into the wrong apartment because of a reasonable mistake

is not a violation of the Fourth Amendment. Id. at 88. Garrison does not set forth

factors that would make entry into the wrong apartment unreasonable. Petitioners

have not identified any case in which an officer “acting under similar

circumstances . . . was held to have violated the Fourth Amendment.” See White v.

Pauly, 137 S. Ct. 548, 552 (2017). Qualified immunity applies.

      The district court also correctly found the officers immune under state law

from liability for negligence or trespass in connection with this mistaken entry.

Even if unreasonable, the officers’ conduct was part of an investigation into

                                          2
reported felony domestic abuse. Contrary to petitioners’ assertion, California

Government Code section 821.6 is not limited merely to actual administrative and

judicial proceedings, but can also extent to “actions taken in preparation for formal

proceedings.” Cal. Gov’t. Code § 821.6. As the district court noted, petitioners

raised no arguments below to rebut the government’s assertion of section 821.6

immunity. Petitioners similarly fail to persuade us on appeal that section 821.6

immunity would not apply here. That petitioners were not the investigation’s

intended target is irrelevant. Amylou R. v. Cty. Of Riverside, 28 Cal. App. 4th

1205, 1214 (1994) (“[W]e hold that section 821.6 bars claims made by anyone who

has been injured as a result of [the alleged conduct], whether or not the claimant

was the target . . . .”).

       AFFIRMED.




                                          3